PITTMAN, Judge,
concurring specially.
Under Rule 6(b) of the Rules of Civil Procedure, which are made generally applicable to the juvenile courts under Rule 1(A), Ala. R. Juv. P., a trial court “may not extend the time for taking any action under Rules ... 59(b), (d), and (e),” Ala. R. Civ. P., which govern postjudgment motions for a new trial or to alter, amend, or vacate a judgment, “except to the extent and under the conditions stated in” Rule 59. Thus, any enlargement of time granted by the juvenile court’s action upon the appellants’ motion is referable only to the time for taking an appeal, which may be enlarged under certain circumstances pursuant to Rule 77(d), Ala. R. Civ. P. Because a notice of appeal was not filed within the additional time granted by the juvenile court, I concur in the main opinion’s conclusion that the appeal is untimely and must be dismissed.